Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07642 Name of Fund: BlackRock MuniAssets Fund, Inc. (MUA) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock MuniAssets Fund, Inc., 800 Scudders Mill Road, Plainsboro, NJ 08536. Mailing address: P.O. Box 9011, Princeton, NJ 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 05/31/2009 Date of reporting period: 02/28/2009 Item 1  Schedule of Investments BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Alabama - 0.6% Jefferson County, Alabama, Limited Obligation School Warrants, Series A, 5%, 1/01/10 $ 685 $ 603,273 Tuscaloosa, Alabama, Special Care Facilities Financing Authority, Residential Care Facility Revenue Bonds (Capstone Village, Inc. Project), Series A, 5.875%, 8/01/36 (a)(b) 1,820 785,676 1,388,949 Alaska - 0.3% Alaska Industrial Development and Export Authority Revenue Bonds (Williams Lynxs Alaska Cargoport), AMT, 7.80%, 5/01/14 770 717,563 Arizona - 7.5% Coconino County, Arizona, Pollution Control Corporation Revenue Refunding Bonds (Tucson Electric Power - Navajo), AMT, Series A, 7.125%, 10/01/32 3,000 2,587,860 Coconino County, Arizona, Pollution Control Corporation Revenue Refunding Bonds (Tucson Electric Power - Navajo), Series B, 7%, 10/01/32 2,500 2,281,750 Maricopa County, Arizona, IDA, Education Revenue Bonds (Arizona Charter Schools Project 1), Series A, 6.625%, 7/01/20 1,625 1,218,961 Maricopa County, Arizona, IDA, M/F Housing Revenue Bonds (Sun King Apartments Project), Series A, 6.75%, 5/01/31 1,615 1,119,631 Phoenix, Arizona, IDA, Airport Facility, Revenue Refunding Bonds (America West Airlines, Inc. Project), AMT, 6.30%, 4/01/23 4,800 2,821,056 Pima County, Arizona, IDA, Education Revenue Bonds (Arizona Charter Schools Project), Series E, 7.25%, 7/01/31 1,375 1,148,799 Pima County, Arizona, IDA, Education Revenue Refunding Bonds (Arizona Charter Schools Project), Series O, 5.25%, 7/01/31 500 320,065 Pima County, Arizona, IDA, Education Revenue Refunding Bonds (Arizona Charter Schools Project II), Series A, 6.75%, 7/01/11 (c) 415 464,995 Pima County, Arizona, IDA, Education Revenue Refunding Bonds (Arizona Charter Schools Project II), Series A, 6.75%, 7/01/31 675 530,550 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/32 2,840 1,869,742 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDR Industrial Development Revenue CABS Capital Appreciation Bonds Bonds EDA Economic Development Authority M/F Multi-Family GO General Obligation Bonds PCR Pollution Control Revenue Bonds HDA Housing Development Authority S/F Single-Family IDA Industrial Development Authority 1 BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/37 $ 1,850 $ 1,186,553 Show Low, Arizona, Improvement District Number 5, Special Assessment Bonds, 6.375%, 1/01/15 865 811,370 16,361,332 California - 3.7% California State Various Purpose, GO, 5.25%, 11/01/25 1,900 1,901,558 Fontana, California, Special Tax, Refunding (Community Facilities District Number 22 - Sierra), 6%, 9/01/34 1,320 978,173 San Jose, California, Airport Revenue Refunding Bonds, AMT, Series A, 5.50%, 3/01/32 (d) 4,290 3,721,790 Southern California Public Power Authority, Natural Gas Project Number 1 Revenue Bonds, Series A, 5%, 11/01/29 2,085 1,357,669 7,959,190 Colorado - 4.8% Colorado Health Facilities Authority, Revenue Refunding Bonds (Christian Living Communities Project), Series A, 5.75%, 1/01/26 650 490,893 Denver, Colorado, City and County Airport Revenue Bonds, AMT, Series D, 7.75%, 11/15/13 (d) 1,540 1,669,545 Elk Valley, Colorado, Public Improvement Revenue Bonds (Public Improvement Fee), Series A, 7.10%, 9/01/14 1,410 1,387,623 Elk Valley, Colorado, Public Improvement Revenue Bonds (Public Improvement Fee), Series A, 7.30%, 9/01/22 2,095 1,823,823 Elk Valley, Colorado, Public Improvement Revenue Bonds (Public Improvement Fee), Series B, 7.45%, 9/01/31 260 205,993 North Range Metropolitan District Number 1, Colorado, GO, 7.25%, 12/15/11 (c) 1,760 2,011,944 Plaza Metropolitan District Number 1, Colorado, Tax Allocation Revenue Bonds (Public Improvement Fees), 8%, 12/01/25 2,850 2,416,771 Plaza Metropolitan District Number 1, Colorado, Tax Allocation Revenue Bonds (Public Improvement Fees), 8.125%, 12/01/25 525 432,085 10,438,677 Connecticut - 1.8% Connecticut State Development Authority, Airport Facility Revenue Bonds (Learjet, Inc. Project), AMT, 7.95%, 4/01/26 680 583,277 Connecticut State Development Authority, IDR (AFCO Cargo BDL-LLC Project), AMT, 8%, 4/01/30 3,490 2,956,693 Mashantucket Western Pequot Tribe, Connecticut, Revenue Refunding Bonds, Sub-Series A, 5.50%, 9/01/36 885 431,880 3,971,850 Florida - 10.1% Capital Region Community Development District, Florida, Special Assessment Revenue Bonds, Series A, 7%, 5/01/39 945 659,846 Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Bonds (JetBlue Airways Corp.), AMT, 6.375%, 11/15/26 1,180 750,256 2 BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Halifax Hospital Medical Center, Florida, Hospital Revenue Refunding Bonds, Series A, 5%, 6/01/38 $ 1,160 $ 801,699 Harbor Bay, Florida, Community Development District, Capital Improvement Special Assessment Revenue Bonds, Series A, 7%, 5/01/33 490 446,091 Hillsborough County, Florida, IDA, Exempt Facilities Revenue Bonds (National Gypsum Company), AMT, Series A, 7.125%, 4/01/30 2,000 1,098,180 Hillsborough County, Florida, IDA, Exempt Facilities Revenue Bonds (National Gypsum Company), AMT, Series B, 7.125%, 4/01/30 1,540 845,599 Hillsborough County, Florida, IDA, Hospital Revenue Bonds (Tampa General Hospital Project), 5%, 10/01/36 4,170 2,976,838 Jacksonville, Florida, Economic Development Commission, Health Care Facilities, Revenue Refunding Bonds (Florida Proton Therapy Institute), Series A, 6%, 9/01/17 920 777,685 Jacksonville, Florida, Economic Development Commission, IDR (Gerdau Ameristeel US, Inc.), AMT, 5.30%, 5/01/37 1,300 581,698 Lee County, Florida, IDA, IDR (Lee Charter Foundation), Series A, 5.375%, 6/15/37 2,620 1,447,105 Midtown Miami, Florida, Community Development District, Special Assessment Revenue Bonds, Series A, 6.25%, 5/01/37 3,255 2,052,082 Orlando, Florida, Urban Community Development District, Capital Improvement Special Assessment Bonds, Series A, 6.95%, 5/01/11 (c) 2,245 2,491,074 Santa Rosa Bay Bridge Authority, Florida, Revenue Bonds, 6.25%, 7/01/28 3,040 2,045,373 Sarasota County, Florida, Health Facilities Authority, Retirement Facility Revenue Refunding Bonds (Village on the Isle Project), 5.50%, 1/01/27 860 535,694 Sarasota County, Florida, Health Facilities Authority, Retirement Facility Revenue Refunding Bonds (Village on the Isle Project), 5.50%, 1/01/32 795 457,713 Sumter Landing Community Development District, Florida, Recreational Revenue Bonds, Sub-Series B, 5.70%, 10/01/38 2,405 1,476,189 Tolomato Community Development District, Florida, Special Assessment Bonds, 6.65%, 5/01/40 2,680 1,696,386 Waterchase, Florida, Community Development District, Capital Improvement Revenue Bonds, Series A, 6.70%, 5/01/11 (c) 895 988,277 22,127,785 Georgia - 2.0% Atlanta, Georgia, Tax Allocation Bonds (Princeton Lakes Project), 5.50%, 1/01/31 640 419,904 Clayton County, Georgia, Tax Allocation Bonds (Ellenwood Project), 7.50%, 7/01/33 2,375 1,980,892 3 BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Main Street Natural Gas, Inc., Georgia, Gas Project Revenue Bonds, Series A, 6.375%, 7/15/38 (a)(b) $ 940 $ 282,000 Rockdale County, Georgia, Development Authority Revenue Bonds (Visy Paper Project), AMT, Series A, 6.125%, 1/01/34 2,435 1,583,188 4,265,984 Illinois - 5.3% Chicago, Illinois, O'Hare International Airport, Special Facility Revenue Refunding Bonds (American Airlines, Inc. Project), 5.50%, 12/01/30 4,140 1,792,993 Illinois State Finance Authority Revenue Bonds (Clare At Water Tower Project), Series A, 6.125%, 5/15/38 2,950 1,637,869 Illinois State Finance Authority Revenue Bonds (Landing At Plymouth Place Project), Series A, 6%, 5/15/37 600 363,054 Illinois State Finance Authority Revenue Bonds (Monarch Landing, Inc. Project), Series A, 7%, 12/01/37 820 557,182 Illinois State Finance Authority Revenue Bonds (Primary Health Care Centers Program), 6.60%, 7/01/24 685 504,687 Illinois State Finance Authority Revenue Bonds (Rush University Medical Center Obligated Group Project), Series A, 7.25%, 11/01/38 2,355 2,377,443 Illinois State Finance Authority Revenue Bonds (Rush University Medical Center Obligated Group Project), Series B, 7.25%, 11/01/30 1,170 1,194,266 Lincolnshire, Illinois, Special Service Area Number 1, Special Tax Bonds (Sedgebrook Project), 6.25%, 3/01/34 1,070 668,472 Lombard, Illinois, Public Facilities Corporation, First Tier Revenue Bonds (Conference Center and Hotel), Series A-1, 7.125%, 1/01/36 2,600 1,746,030 Village of Wheeling, Illinois, Revenue Bonds (North Milwaukee/Lake-Cook Tax Increment Financing (TIF) Redevelopment Project), 6%, 1/01/25 825 610,789 11,452,785 Indiana - 0.8% Vanderburgh County, Indiana, Redevelopment Commission, Redevelopment District Tax Allocation Bonds, 5.25%, 2/01/31 1,200 932,904 Vigo County, Indiana, Hospital Authority Revenue Bonds (Union Hospital, Inc.), 5.70%, 9/01/37 615 398,600 Vigo County, Indiana, Hospital Authority Revenue Bonds (Union Hospital, Inc.), 5.75%, 9/01/42 765 480,068 1,811,572 Iowa - 1.2% Iowa Finance Authority, Health Care Facilities, Revenue Refunding Bonds (Care Initiatives Project), 9.25%, 7/01/11 (c) 2,165 2,564,421 Kansas - 0.1% Wyandotte County, Kansas, Kansas City Unified Government Revenue Refunding Bonds (General Motors Corporation Project), 6%, 6/01/25 1,770 256,650 4 BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Louisiana - 2.6% Louisiana Local Government Environmental Facilities and Community Development Authority Revenue Bonds (Westlake Chemical Corporation), 6.75%, 11/01/32 $ 3,000 $ 1,976,670 Louisiana Public Facilities Authority, Hospital Revenue Bonds (Franciscan Missionaries of Our Lady Health System, Inc.), Series A, 5.25%, 8/15/36 1,870 1,529,473 Saint John Baptist Parish, Louisiana, Revenue Bonds (Marathon Oil Corporation), Series A, 5.125%, 6/01/37 2,950 2,156,362 5,662,505 Maryland - 1.4% Maryland State Economic Development Corporation Revenue Refunding Bonds (Baltimore Association for Retarded Citizens- Health and Mental Hygiene Program), Series A, 7.75%, 3/01/25 1,815 1,664,555 Maryland State Energy Financing Administration, Limited Obligation Revenue Bonds (Cogeneration-AES Warrior Run), AMT, 7.40%, 9/01/19 1,500 1,124,715 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (Washington Christian Academy), 5.50%, 7/01/38 590 301,903 3,091,173 Massachusetts - 1.7% Massachusetts State Health and Educational Facilities Authority Revenue Bonds (Jordan Hospital), Series E, 6.75%, 10/01/33 1,150 823,549 Massachusetts State Health and Educational Facilities Authority, Revenue Refunding Bonds (Bay Cove Human Services Issue), Series A, 5.90%, 4/01/28 1,945 1,351,697 Massachusetts State Port Authority, Special Facilities Revenue Bonds (Delta Air Lines, Inc. Project), AMT, Series A, 5.50%, 1/01/19 (d) 2,400 1,502,112 3,677,358 Michigan - 3.4% Advanced Technology Academy, Michigan, Revenue Bonds, 6%, 11/01/37 900 621,855 Macomb County, Michigan, Hospital Finance Authority, Hospital Revenue Bonds (Mount Clemens General Hospital), Series B, 5.875%, 11/15/13 (c) 1,635 1,915,550 Monroe County, Michigan, Hospital Financing Authority, Hospital Revenue Refunding Bonds (Mercy Memorial Hospital Corporation), 5.50%, 6/01/35 1,740 999,752 Royal Oak, Michigan, Hospital Finance Authority, Hospital Revenue Refunding Bonds (William Beaumont Hospital), 8.25%, 9/01/39 3,735 3,959,474 7,496,631 Minnesota - 0.9% Minneapolis, Minnesota, Health Care System Revenue Refunding Bonds (Fairview Health Services), Series A, 6.75%, 11/15/32 1,785 1,860,916 5 BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Missouri - 0.3% Kansas City, Missouri, IDA, First Mortgage Health Facilities Revenue Bonds (Bishop Spencer Place), Series A, 6.50%, 1/01/35 $ 1,000 $ 668,710 Nevada - 0.6% Clark County, Nevada, IDR (Nevada Power Company Project), AMT, Series A, 5.60%, 10/01/30 1,380 939,352 Clark County, Nevada, Improvement District Number 142, Special Assessment Bonds, 6.375%, 8/01/23 630 453,846 1,393,198 New Hampshire - 0.3% New Hampshire Health and Education Facilities Authority, Hospital Revenue Bonds (Catholic Medical Center), 5%, 7/01/36 1,165 729,325 New Jersey - 10.4% Camden County, New Jersey, Pollution Control Financing Authority, Solid Waste Resource Recovery, Revenue Refunding Bonds, AMT, Series A, 7.50%, 12/01/10 9,000 9,014,310 Camden County, New Jersey, Pollution Control Financing Authority, Solid Waste Resource Recovery, Revenue Refunding Bonds, AMT, Series B, 7.50%, 12/01/09 125 125,251 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.50%, 6/15/24 3,065 2,397,504 New Jersey EDA, IDR, Refunding (Newark Airport Marriott Hotel), 7%, 10/01/14 2,500 2,240,200 New Jersey EDA, Retirement Community Revenue Bonds (Cedar Crest Village, Inc. Facility), Series A, 7.25%, 11/15/11 (c) 1,665 1,892,672 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 6.25%, 9/15/19 2,000 1,475,620 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 6.25%, 9/15/29 3,330 2,146,451 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 9%, 6/01/33 1,250 1,062,187 New Jersey Health Care Facilities Financing Authority Revenue Bonds (Pascack Valley Hospital Association), 6.625%, 7/01/36 (a)(b) 2,000 62,400 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Joseph's Healthcare System), 6.625%, 7/01/38 2,410 1,740,719 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, CABS, Series C, 5.048%, 12/15/35 (d)(e) 3,450 629,418 22,786,732 New Mexico - 1.1% Farmington, New Mexico, PCR, Refunding (Tucson Electric Power Company - San Juan Project), Series A, 6.95%, 10/01/20 2,500 2,470,475 New York - 6.0% Dutchess County, New York, IDA, Civic Facility Revenue Refunding Bonds (Saint Francis Hospital), Series A, 7.50%, 3/01/29 1,400 1,261,834 6 BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Metropolitan Transportation Authority, New York, Revenue Bonds, Series C, 6.50%, 11/15/28 $ 3,685 $ 4,056,780 New York City, New York, City IDA, Civic Facility Revenue Bonds, Series C, 6.80%, 6/01/28 510 489,355 New York City, New York, City IDA, Civic Facility Revenue Bonds (Special Needs Facilities Pooled Program), Series C-1, 6.625%, 7/01/29 1,515 1,149,779 New York City, New York, City IDA, Special Facility Revenue Bonds (American Airlines, Inc. - JFK International Airport), AMT, 8%, 8/01/28 1,045 802,205 New York City, New York, City IDA, Special Facility Revenue Bonds (British Airways Plc Project), AMT, 7.625%, 12/01/32 2,400 1,705,728 New York Liberty Development Corporation Revenue Bonds (National Sports Museum Project), Series A, 6.125%, 2/15/19 870 870 New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (Mount Sinai-NYU Medical Center Health System), Series C, 5.50%, 7/01/26 1,470 1,348,299 New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (New York University Hospital Center), Series A, 5%, 7/01/20 2,960 2,179,892 Westchester County, New York, IDA, Continuing Care Retirement, Mortgage Revenue Bonds (Kendal on Hudson Project), Series A, 6.50%, 1/01/13 (c) 100 118,156 13,112,898 North Carolina - 1.7% North Carolina Medical Care Commission, Health Care Facilities, First Mortgage Revenue Refunding Bonds (Deerfield Episcopal Project), Series A, 6.125%, 11/01/38 2,335 1,785,761 North Carolina Medical Care Commission, Retirement Facilities, First Mortgage Revenue Bonds (Givens Estates Project), Series A, 6.50%, 7/01/13 (c) 1,500 1,792,545 3,578,306 Ohio - 1.9% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Bonds, Series A-2, 5.125%, 6/01/24 2,390 1,738,080 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Bonds, Series A-2, 6.50%, 6/01/47 3,935 2,457,880 4,195,960 Oklahoma - 0.4% Tulsa County, Oklahoma, Home Finance Authority, S/F Mortgage Revenue Refunding Bonds, AMT, Series C, 5.25%, 12/01/38 (f) 972 831,488 Pennsylvania - 7.9% Allegheny County, Pennsylvania, Hospital Development Authority, Revenue Refunding Bonds (West Penn Allegheny Health System), Series A, 5.375%, 11/15/40 3,015 1,621,859 Bucks County, Pennsylvania, IDA, Retirement Community Revenue Bonds (Ann's Choice, Inc.), Series A, 6.125%, 200 143,832 7 BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Bucks County, Pennsylvania, IDA, Retirement Community Revenue Bonds (Ann's Choice, Inc.), Series A, 6.25%, 1/01/35 $ 1,550 $ 1,032,532 Harrisburg, Pennsylvania, Authority, University Revenue Bonds (Harrisburg University of Science), Series B, 6%, 9/01/36 900 677,214 Lancaster County, Pennsylvania, Hospital Authority Revenue Bonds (Brethren Village Project), Series A, 6.25%, 7/01/26 685 569,591 Lancaster County, Pennsylvania, Hospital Authority Revenue Bonds (Brethren Village Project), Series A, 6.50%, 7/01/40 590 456,135 Montgomery County, Pennsylvania, IDA, Revenue Bonds (Whitemarsh Continuing Care Project), 6.125%, 2/01/28 2,330 1,498,866 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds (National Gypsum Company), AMT, Series A, 6.25%, 11/01/27 3,250 1,728,220 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds (Reliant Energy), AMT, Series B, 6.75%, 12/01/36 2,810 2,227,037 Philadelphia, Pennsylvania, Authority for IDR (Air Cargo), AMT, Series A, 7.50%, 1/01/25 2,270 1,859,289 Philadelphia, Pennsylvania, Authority for IDR, Commercial Development, 7.75%, 12/01/17 6,440 5,469,234 17,283,809 Rhode Island - 0.8% Central Falls, Rhode Island, Detention Facility Corporation, Revenue Refunding Bonds, 7.25%, 7/15/35 2,495 1,686,795 South Carolina - 0.4% Connector 2000 Association, Inc., South Carolina, Toll Road and Capital Appreciation Revenue Bonds, Senior-Series B, 8.661%, 1/01/14 (e) 1,485 802,360 Tennessee - 1.2% Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.058%, 1/01/40 (e) 6,785 536,829 Shelby County, Tennessee, Health, Educational and Housing Facilities Board Revenue Bonds (Germantown Village), 6.25%, 12/01/34 355 228,723 Shelby County, Tennessee, Health, Educational and Housing Facilities Board Revenue Bonds (Germantown Village), Series A, 7.25%, 12/01/34 2,500 1,838,250 2,603,802 Texas - 4.9% Brazos River Authority, Texas, PCR, Refunding (TXU Energy Company LLC Project), AMT, Series A, 7.70%, 4/01/33 2,550 1,402,500 Brazos River Authority, Texas, PCR, Refunding (TXU Energy Company Project), AMT, Series C, 5.75%, 5/01/36 2,885 1,965,926 Harris County, Texas, Health Facilities Development Corporation, Hospital Revenue Refunding Bonds (Memorial Hermann Healthcare System), Series B, 7.125%, 12/01/31 1,500 1,565,670 8 BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Houston, Texas, Airport System, Special Facilities Revenue Bonds (Continental Airlines), AMT, Series E, 6.75%, 7/01/21 $ 2,685 $ 2,034,612 North Texas Tollway Authority, System Revenue Refunding Bonds, Second Tier, Series F, 6.125%, 1/01/31 3,675 3,628,915 10,597,623 Utah - 0.8% Carbon County, Utah, Solid Waste Disposal, Revenue Refunding Bonds (Laidlaw Environmental), AMT, Series A, 7.45%, 7/01/17 1,660 1,654,671 Virginia - 1.3% Dulles Town Center, Virginia, Community Development Authority, Special Assessment Tax (Dulles Town Center Project), 6.25%, 3/01/26 1,455 1,030,504 Fairfax County, Virginia, EDA, Residential Care Facilities, Mortgage Revenue Refunding Bonds (Goodwin House, Inc.), 5.125%, 10/01/37 750 488,775 Fairfax County, Virginia, EDA, Residential Care Facilities, Mortgage Revenue Refunding Bonds (Goodwin House, Inc.), 5.125%, 10/01/42 450 286,605 Lexington, Virginia, IDA, Residential Care Facility, Mortgage Revenue Refunding Bonds (Kendal at Lexington), Series A, 5.375%, 1/01/28 540 360,823 Tobacco Settlement Financing Corporation of Virginia, Revenue Refunding Bonds, Senior Series B-1, 5%, 6/01/47 1,320 692,102 2,858,809 Washington - 0.5% Washington State Housing Financing Commission, Nonprofit Revenue Bonds (Skyline at First Hill Project), Series A, 5.625%, 1/01/38 1,750 1,028,423 Wisconsin - 0.6% Wisconsin State Health and Educational Facilities Authority Revenue Bonds (New Castle Place Project), Series A, 7%, 12/01/31 1,855 1,380,677 Wyoming - 2.4% Sweetwater County, Wyoming, Solid Waste Disposal, Revenue Refunding Bonds (FMC Corporation Project), AMT, 5.60%, 12/01/35 3,600 2,546,676 Wyoming Municipal Power Agency, Power Supply Revenue Bonds, Series A, 5.375%, 1/01/42 3,030 2,767,451 5,314,127 Guam - 0.4% Guam Government Waterworks Authority, Water and Wastewater System, Revenue Refunding Bonds, 5.875%, 7/01/35 1,155 914,413 US Virgin Islands - 1.1% Virgin Islands Government Refinery Facilities, Revenue Refunding Bonds (Hovensa Coker Project), AMT, 6.50%, 7/01/21 3,000 2,337,030 Total Municipal Bonds - 93.2% 203,334,972 Municipal Bonds Transferred to Tender Option Bond Trusts (g) District of Columbia - District of Columbia, Water and Sewer Authority, Public Utility 1.9% Revenue Refunding Bonds, 6%, 10/01/35 3,951 4,162,366 9 BlackRock MuniAssets Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Municipal Bonds Transferred to Par State Tender Option Bond Trusts (g) Value Florida - 3.6% Miami-Dade County, Florida, Aviation Revenue Refunding Bonds (Miami International Airport), AMT, Series A, 5.25%, 10/01/33 (h) $ 8,870 $ 7,864,053 Virginia - 3.9% Virginia State, HDA, Commonwealth Mortgage Revenue Bonds, Series H, Sub-Series H-1, 5.375%, 7/01/36 (i) 8,690 8,476,661 Total Municipal Bonds Transferred to Tender Option Bond Trusts - 9.4% 20,503,080 Total Long-Term Investments (Cost - $275,595,644) - 102.6% 223,838,052 Short-Term Securities Shares Money Market Merrill Lynch Institutional Tax-Exempt Fund, 0.61% (j)(k) 2,400,000 2,400,000 Fund - 1.1% Total Short-Term Securities (Cost - $2,400,000) - 1.1% 2,400,000 Total Investments (Cost - $277,995,644*) - 103.7% 226,238,052 Other Assets Less Liabilities - 1.2% 2,652,039 Liability for Trust Certificates, Including Interest Expense and Fees Payable - (4.9)% (10,794,161) Net Assets - 100.0% $ 218,095,930 * The cost and unrealized appreciation (depreciation) of investments as of February 28, 2009, as computed for federal income tax purposes, were as follows: Aggregate cost $ 267,442,938 Gross unrealized appreciation $ 4,258,605 Gross unrealized depreciation (56,219,137) Net unrealized depreciation $ (51,960,532) (a) Non-income producing security. (b) Issuer filed for bankruptcy and/or is in default of interest payments. (c) US government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (d) AMBAC Insured. (e) Represents a zero coupon bond. Rate shown reflects the effective yield as of report date. (f) GNMA Collateralized. (g) Securities represent bonds transferred to a tender option bond trust in exchange for which the Fund acquired residual interest certificates. These securities serve as collateral in a financing transaction. (h) Assured Guaranty Insured. (i) NPFGC Insured. (j) Investments in companies considered to be an affiliate of the Fund, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income Merrill Lynch Institutional Tax-Exempt Fund (800,441) $ 78,039 (k) Represents the current yield as of report date. 10 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13(a)-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock MuniAssets Fund, Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock MuniAssets Fund, Inc. Date: April 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock MuniAssets Fund, Inc. Date: April 22, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock MuniAssets Fund, Inc. Date: April 22, 2009
